Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 10, 12, 14, 16, 18, 20, 22-25, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art Dion (US 2019/0089623) and Pietraski (US 2015/0223178) and Tzannes (US 2006/0088054) does not disclose or render obvious the claim limitations including “obtaining channel state information for both radio and fixed-line interfaces from an access gateway coupled to a network by both fixed and radio interfaces, the channel state information for the radio interfaces being received via the fixed-line interface when the fixed-line interface is in a fault free state, a fixed-line path between the access gateway and the premises equipment including the fixed-line interface coupled to one or more metal or optical fiber lines and a radio path between the access gateway and the premises equipment including one or more radio interfaces utilizing one or more radio bearers to reach the access gateway, and channel state information for the fixed-line interface including one or more measurements of the one or more metal or optical fiber lines including data rate, delay, and bit error rate; and scheduling transmission of packets of one or more data flows utilizing the radio and fixed path toward the access gateway based on at least the channel state information including the one or more measurements of the one or more metal or optical fiber lines including data rate, delay, and bit error rate, the scheduling also being based on path state information gleaned from a network device that is intermediate between the access gateway and the premises equipment...”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462